
	
		III
		109th CONGRESS
		2d Session
		S. RES. 536
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2006
			Mr. Graham (for himself
			 and Mr. DeMint) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Commending the 25th year of service in the
		  Federal judiciary by William W. Wilkins, Chief Judge of the United States Court
		  of Appeals for the Fourth Circuit.
	
	
		Whereas Chief Judge William W. Wilkins entered public
			 service in 1967 as an officer in the United States Army, eventually earning the
			 rank of Colonel in the United States Army Reserves;
		Whereas Chief Judge Wilkins served as the elected
			 Solicitor in South Carolina and earned the reputation as a fearless prosecuting
			 attorney;
		Whereas, in 1981, newly-elected President Ronald Reagan
			 appointed Chief Judge Wilkins as his first appointment as President to the
			 position of United States District Judge for the District of South
			 Carolina;
		Whereas, in 1985, President Reagan appointed Chief Judge
			 Wilkins to be the first Chair of the United States Sentencing
			 Commission;
		Whereas, under the determined leadership of Chief Judge
			 Wilkins, the Sentencing Commission achieved major positive changes in the
			 Federal criminal justice system;
		Whereas, in 1986, President Reagan appointed Chief Judge
			 Wilkins to the position of Circuit Judge for the United States Court of Appeals
			 for the Fourth Circuit;
		Whereas, in 2003, Chief Judge Wilkins was elevated to the
			 position of Chief Judge of the United States Court of Appeals for the Fourth
			 Circuit;
		Whereas Chief Judge Wilkins has served as the Chair of the
			 Criminal Law Committee of the Judicial Conference of the United States and, as
			 of the date of approval of this resolution, serves as a member of this
			 Conference; and
		Whereas Chief Judge Wilkins is a nationally recognized
			 jurist and is known for his scholarship, sharp wit, and unyielding allegiance
			 to supporting and adhering to the rule of law: Now, therefore, be it
		
	
		That the Senate commends the 25th
			 year of service in the Federal judiciary and a lifetime of dedicated public
			 service by William W. Wilkins, Chief Judge of the United States Court of
			 Appeals for the Fourth Circuit.
		
